Case 1:18-cv-05680-LDH-SJB Document 60-1 Filed 04/03/20 Page 1 of 1 PageID #: 555



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF NEW YORK


 STEPHEN ELLIOTT
                                      Plaintiff,         DECLARATION IN SUPPORT OF
                        - against -                      NOTICE OF WITHDRAWAL

 MOIRA DONEGAN, and JANE DOES (1–30),
                                 Defendants.             No. 1:18-cv-05680




              DECLARATION IN SUPPORT OF NOTICE OF WITHDRAWAL

        I, Thomas A. Rawlinson, declare and state as follows:

        1.      On May 8, 2019 I filed a Notice of Appearance (ECF 39) on behalf of Moira

 Donegan.

        2.      As of April 3, 2020, I will no longer be affiliated with Kaplan Hecker & Fink LLP.

 Therefore, and pursuant to Local Civil Rule 1.4, I respectfully request the Court withdraw my

 individual appearance as counsel for Defendant Moira Donegan.

        3.      Defendant Moira Donegan shall continue to be represented by remaining counsel

 of record from Kaplan Hecker & Fink LLP. This withdrawal will not affect this action in any way,

 nor will this withdrawal prejudice Plaintiff.




 Dated: April 3, 2020                                Respectfully submitted,

                                                     /s/ Thomas A. Rawlinson
                                                     Thomas A. Rawlinson
